Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 2 May 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Intel (NPL: Driver Writer’s Guide for UEFI 2.3.1, 2012).
 	As per claim 1, a system for controlling processor operations, comprising:
a first function stored in a non-transitory storage medium and configured to be performed by one or more algorithms operating on a processor (see e.g., PAGE 17: Figure 1: Handles and protocols)  
to identify two or more participating storage controllers (see e.g., PAGE 19: Figure 2—Handle database), each having a software controller handle (see PAGE 45: “Create handles for all child controllers on the first call to Start()”), and to cache the software controller handles in a separate handle database during an initial (see e.g., PAGE 52: “Before the first UEFI connection process is performed, none of the devices are registered in the handle database. The following sections describe the steps that UEFI-conformant firmware follows to initialize a platform, how drivers are executed, handles are created, and protocols are installed.”) query to a driver (see PAGE 19: “There is only one handle database and all handles reside in it. Services that manage the Handle database do not distinguish handle types. Handles are differentiated by the types of protocols associated with each handle.”); and
a second function stored in a non-transitory storage medium and configured to be performed by one or more algorithms operating on the processor (see PAGE 17: Figure 1: Images) 
to select one of the two or more cached storage controller handles and to invoke the driver prior to the selected cached software controller handle (see PAGE 45: “A bus driver that creates child handles across multiple Start() calls is very useful because it may reduce the platform boot time. It allows a few child handles, or even a single child handle, to be created across multiple calls to Start(). On buses that take a long time to enumerate their children (for example, SCSI and Fibre Channel), multiple calls to Start() can save a large amount of time when booting a platform.”) 
As per claim 2, the system of claim 1 
wherein the second function stored in a non-transitory storage medium and is configured to be performed upon completion of connection of all drivers (see e.g., PAGE 65: “If any driver in the DriverOrder list has a load attribute of LOAD_OPTION_FORCE_RECONNECT, then the platform boot manager uses the DisconnectController() and ConnectController() boot services to disconnect and reconnect all the drivers in the platform. This load attribute allows the newly loaded drivers to be considered in the driver connection process.”).
As per claim 3, the system of claim 1 
wherein the selected cache storage controller handle is a SWRAID UEFI driver that is delayed from execution (see e.g., PAGE 194, 6.3 Hybrid drivers: “A driver for a multi-channel RAID SCSI host controller is a hybrid driver”).
As per claim 4, the system of claim 1 further comprising 
a third function configured to be performed by one or more algorithms operating on the processor to enumerate one or more devices associated with the selected cached storage controller handle while the selected cached controller handle is delayed from execution (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chipspecific knowledge to perform the following tasks:”). 
[The claim does not specify the reference from where the driver is delayed from execution. The driver is necessarily delayed until the system is initialized.] 
As per claim 5, the system of claim 1 further comprising
 a third function stored in a non-transitory storage medium and configured to be performed by one or more algorithms operating on the processor to enumerate one or more devices associated with a cached storage controller handle for a nonvolatile memory express  (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chip specific knowledge to perform the following tasks:”). 
[The limitation following ‘to’ may be taken as intended use. The language following ‘for’ appears to be further open to the interpretation of intended use.] 
As per claim 6, the system of claim 1 further comprising 
a third function stored in a non-transitory storage medium and configured to be performed by one or more algorithms operating on the processor to configure a redundant array of independent devices in single process step (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chip specific knowledge to perform the following tasks:”).
[The claim does not specify what constitutes a process step, the scope of which appears to vary with regard to what constitutes a ‘step.’]
As per claim 7, a method for controlling processor operations, comprising:
identifying two or more participating storage controllers (see e.g., PAGE 19: Figure 2—Handle database) using a first function configured to be performed by one or more algorithms operating on a processor (see PAGE 45: “Create handles for all child controllers on the first call to Start()”), wherein each storage controller has a software controller handle (see PAGE 19: “There is only one handle database and all handles reside in it. Services that manage the Handle database do not distinguish handle types. Handles are differentiated by the types of protocols associated with each handle.”);
caching the software controller handles in a separate handle database during an initial query to a driver using one or more algorithms operating on the processor (see PAGE 45: “A bus driver that creates child handles across multiple Start() calls is very useful because it may reduce the platform boot time. It allows a few child handles, or even a single child handle, to be created across multiple calls to Start(). On buses that take a long time to enumerate their children (for example, SCSI and Fibre Channel), multiple calls to Start() can save a large amount of time when booting a platform.”); and
[The broadest reasonable interpretation of ‘cache’ is taken as inclusive of ‘to place or store (something) in a hidden or secure place for safety or concealment.’]   
invoking the driver prior to selecting one of the cached software controller handles using a second function configured to be performed by one or more algorithms operating on the processor (see e.g.,  PAGE 493: 31.3.8 Testing the Driver Diagnostics Protocols, “Invokes the RunDiagnostics() service of the Driver Diagnostics Protocols in standard mode for the driver on handle 15 and the device on handle 19.”).
 As per claim 8, the method of claim 7 
wherein the second function is configured to be performed upon completion of installation of predetermined device protocols using a callback function (See e.g., PAGE 28 Example 141). 
[The reference discloses initialization may comprise executing callback function where the claim does not further specify how the predetermined device protocols relate to the callback function.]
As per claim 9, the method of claim 7 
wherein the selected cached storage controller handle is a SWRAID UEFI driver (see e.g., PAGE 194, 6.3 Hybrid drivers: “A driver for a multi-channel RAID SCSI host controller is a hybrid driver”).
 As per claim 10, the method of claim 7 further comprising 
enumerating one or more devices associated with the driver using a third function configured to be performed by one or more algorithms operating on the processor (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chip specific knowledge to perform the following tasks:”)  prior to invoking a callback function (See e.g., PAGE 28 Example 141). 
[The reference discloses initialization may comprise executing callback function where the claim does not further specify how the predetermined device protocols relate to the callback function.]
 As per claim 11, the method of claim 7 further comprising 
enumerating one or more devices associated with a second driver using a third function configured to be performed by one or more algorithms operating on the processor (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chip specific knowledge to perform the following tasks:”) prior to invoking a callback function of the driver  (See e.g., PAGE 28 Example 141). 
[The reference discloses initialization may comprise executing callback function where the claim does not further specify how the predetermined device protocols relate to the callback function.]
 As per claim 12, the method of claim 7 further comprising 
creating a redundant array of independent devices in a single process using a third function configured to be performed by one or algorithms operating on the processor (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chip specific knowledge to perform the following tasks:”).
[The claim does not specify what constitutes a single process, the scope of which appears to vary with regard to what constitutes a ‘process.’] 
As per claim 13, in a system for controlling processor operations that includes a first function configured to be performed by one or more algorithms operating on a processor to select one of the two or more cached storage controller handles (see e.g., PAGE 19: Figure 2—Handle database) and to invoke the driver prior to the selected cached software controller handle identify one or more participating storage controllers, each having a software controller handle, and to cache the software controller handles in a remote handle database during an initial query to a driver (see e.g., PAGE 17: Figure 1: Handles and protocols), a second function configured to be performed by one or more algorithms operating on the processor to invoke the driver with the cached software controller handles, a method comprising:
identifying the two or more participating storage controllers using the first function configured to be performed by one or more algorithms operating on a processor (see PAGE 45: “Create handles for all child controllers on the first call to Start()”), wherein each storage controller has one of the software controller handles (see PAGE 19: “There is only one handle database and all handles reside in it. Services that manage the Handle database do not distinguish handle types. Handles are differentiated by the types of protocols associated with each handle.”);
caching the software controller handles in the remote handle database during the initial query to a driver using one or more algorithms operating on the processor (see PAGE 45: “A bus driver that creates child handles across multiple Start() calls is very useful because it may reduce the platform boot time. It allows a few child handles, or even a single child handle, to be created across multiple calls to Start(). On buses that take a long time to enumerate their children (for example, SCSI and Fibre Channel), multiple calls to Start() can save a large amount of time when booting a platform.”); and
[The broadest reasonable interpretation of ‘cache’ is taken as inclusive of ‘to place or store (something) in a hidden or secure place for safety or concealment.’
The claim does not specify if remote is intended to specify remote from, for example, the system or merely accessible.]   
invoking the driver prior to selecting one of the cached software controller handles using the second function configured to be performed by one or more algorithms operating on the processor (see e.g.,  PAGE 493: 31.3.8 Testing the Driver Diagnostics Protocols, “Invokes the RunDiagnostics() service of the Driver Diagnostics Protocols in standard mode for the driver on handle 15 and the device on handle 19.”).
As per claim 14, the method of claim 13 
wherein the second function is configured to be performed upon completion of installation of the predetermined device protocols (see PAGE 333, 17.5 Adding Driver Image Handles: “The example below shows an internal worker function that adds a driver image handle to the ordered list of driver image handles in the private context data structure. This function is used by the bus driver to register image handles associated with UEFI Drivers discovered on child devices (i.e. when the PCI bus driver discovered UEFI Drivers stored in PCI option ROMs). As each UEFI driver is loaded, this internal worker function is called to add the image handle of the UEFI driver to the Bus Specific Driver Override Protocol. The order that the image handles are registered with AbcAddDriver() is the order in which they are returned from GetDriver().”)
 As pre claim 15, the method of claim 13
 wherein the driver is the SWRAID UEFI selected cached storage controller handle  (see e.g., PAGE 194, 6.3 Hybrid drivers: “A driver for a multi-channel RAID SCSI host controller is a hybrid driver”).
 As per claim 16, the method of claim 13 further comprising
 enumerating one or more of the devices associated with the driver using the third function configured to be performed by one or more of the algorithms operating on the processor  (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chip specific knowledge to perform the following tasks:”)
As per claim 17, the method of claim 13 further comprising 
enumerating one or more of the devices associated with the second driver using a third function configured to be performed by one or more of the algorithms operating on the processor  (see PAGE 400, 20.1.4.2 Start(): “The Start() function tells the SCSI host controller driver to start managing the SCSI host controller. In this function, a single channel SCSI host controller driver uses chip specific knowledge to perform the following tasks:”)
As per claim 18, the method of claim 13 further comprising
 creating the redundant array of independent devices in the single process step using a third function configured to be performed by one or more of the algorithms operating on the processor (see e.g., PAGE 194, 6.3 Hybrid drivers: “A driver for a multi-channel RAID SCSI host controller is a hybrid driver”).
As per claim 19, the system of claim 1, 
wherein the software controller handle is configured to connect the driver to the storage controller (see PAGE 48: “By passing the handle of a specific controller into ConnectController(), UEFI follows a specific process to determine which driver(s) manage the controller.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,7,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wysocki (US PG PUB No. 2018/0095679) in view of Joshi (US PG PUB No. 2014/0359302)
As per claim 1, a system for controlling processor operations, comprising:
a first function stored in a non-transitory storage medium and configured to be performed by one or more algorithms operating on a processor to identify two or more participating storage controllers (see e.g., FIG 1A: 12a, 12b), each having a software controller handle (see Wysocki [0029]), and
a second function stored in a non-transitory storage medium and configured to be performed by one or more algorithms operating on the processor to select one of the two or more cached storage controller handles and to invoke the driver prior to the selected cached software controller handle (see Wysocki [0033])
However, Wysocki does not expressly disclose but in the same field of endeavor Joshi discloses 
to cache the software controller handles in a separate handle database during an initial query to a driver (see e.g., Joshi [0038] and FIG 3: 314); and
[The location where the handle is stored is taken as a handle database as recited in the claims.]
It would have been obvious before the effective filing date of the invention to modify Wysocki to further store the handles as taught by Joshi (see Joshi [0038]).
The suggestion/motivation for doing so would have been for the benefit of implementing a functional UEFI system.
Therefore it would have been obvious before the effective filing date of the invention to modify Wysocki to store handles as further disclosed by Joshi for the benefit of implementing a functional UEFI system to arrive at the invention as specified in the claims. 
As per claim 7, a method for controlling processor operations, comprising:
identifying two or more participating storage controllers (see e.g., FIG 1A: 12a, 12b) using a first function configured to be performed by one or more algorithms operating on a processor, wherein each storage controller has a software controller handle (see Wysocki [0029]);
invoking the driver prior to selecting one of the cached software controller handles using a second function configured to be performed by one or more algorithms operating on the processor (see Wysocki [0033]).
However, does not expressly disclose 
caching the software controller handles in a separate handle database during an initial query to a driver using one or more algorithms operating on the processor (see e.g., Joshi [0038] and FIG 3: 314); and
[The location where the handle is stored is taken as a handle database as recited in the claims.]
It would have been obvious before the effective filing date of the invention to modify Wysocki to further store the handles as taught by Joshi (see Joshi [0038]).
The suggestion/motivation for doing so would have been for the benefit of implementing a functional UEFI system.
Therefore it would have been obvious before the effective filing date of the invention to modify Wysocki to store handles as further disclosed by Joshi for the benefit of implementing a functional UEFI system to arrive at the invention as specified in the claims. 
As per claim 13, in a system for controlling processor operations that includes a first function configured to be performed by one or more algorithms operating on a processor to identify two or more participating storage controllers (see e.g., FIG 1A: 12a, 12b), each having a software controller handle, and to cache the software controller handles in a remote handle database during an initial query to a driver, a second function configured to be performed by one or more algorithms operating on the processor to select one of the two or more cached storage controller handles and to invoke the driver prior to the cached software controller handle, a method comprising:
identifying the two or more of the participating storage controllers using the first function configured to be performed by one or more algorithms operating on a processor, wherein each of the storage controllers has one of the software controller handles (see Wysocki [0029]);
invoking the driver prior to selecting one of the cached software controller handles using the second function configured to be performed by one or more algorithms operating on the processor (see Wysocki [0033]).
However, does not expressly disclose 
caching the software controller handles in the remote handle database during the initial query to the driver using one or more of the algorithms operating on the processor (see e.g., Joshi [0038] and FIG 3: 314); and
[The location where the handle is stored is taken as a handle database as recited in the claims.]
It would have been obvious before the effective filing date of the invention to modify Wysocki to further store the handles as taught by Joshi (see Joshi [0038]).
The suggestion/motivation for doing so would have been for the benefit of implementing a functional UEFI system.
Therefore it would have been obvious before the effective filing date of the invention to modify Wysocki to store handles as further disclosed by Joshi for the benefit of implementing a functional UEFI system to arrive at the invention as specified in the claims. 
RESPONSE TO ARGUMENTS
1st ARGUMENT: 

In regards to the rejection of claims 1-19 under 35 U.S.C. 102(a)(1) as being anticipated by Intel (NPL: Driver Writer’s Guide for UEFI 2.3.1, 2012) (hereinafter “Intel’’) and of claims 1, 7, and 13 under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0095679 to Wysocki et al. (hereinafter “Wysocki’) in view of U.S. Publication No. 2014/0359302 to Joshi et al. (hereinafter “Joshi’), while Applicant disagrees that the rejections are proper for reasons previously discussed, claim 1 has been amended to clarify that the first function stored is configured to identify two or more participating storage controllers, each having a software controller handle, and to cache the software controller handles in a separate handle database during an initial query to a driver, and that the second function is configured to select one of the two or more cached storage controller handles and to invoke the driver prior to the selected cached software controller handle. These limitations are clearly not disclosed by the cited art, as the cited art only pertains to the prior art processes that are distinguishable from the claims, such as installing drivers for all available devices without regard to any specific order. Claims 7 and 13 have also been amended and have related clarifications. As such, all pending claims are believed to be allowable over the cited art.
The Examiner maintains the claims do not specify any specific order as argued. For example, if Applicant’s position is the cited art teaches install drivers for all available devices without regard to any specific order, then as long as a driver is installed prior to other drivers the cited art meets the claimed subject matter. 
CONCLUSION 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137